
	

114 HR 3355 IH: To amend title XVIII of the Social Security Act to allow physician assistants, nurse practitioners, and clinical nurse specialists to supervise cardiac, intensive cardiac, and pulmonary rehabilitation programs.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3355
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Ms. Jenkins of Kansas (for herself and Mr. Lewis) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to allow physician assistants, nurse practitioners,
			 and clinical nurse specialists to supervise cardiac, intensive cardiac,
			 and pulmonary rehabilitation programs.
	
	
		1.Allowing physician assistants, nurse practitioners, and clinical nurse specialists to supervise
			 cardiac, intensive cardiac, and pulmonary rehabilitation programs
 (a)Cardiac and intensive cardiac rehabilitation programsSection 1861(eee) of the Social Security Act (42 U.S.C. 1395x(eee)) is amended— (1)in paragraph (1)—
 (A)by striking physician-supervised; and (B)by inserting under the supervision of a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)) before the period at the end;
 (2)in paragraph (2)— (A)in subparagraph (A)(iii), by striking the period at the end and inserting a semicolon; and
 (B)in subparagraph (B), by striking a physician and inserting a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)); and
 (3)in paragraph (4)(A), in the matter preceding clause (i)— (A)by striking physician-supervised; and
 (B)by inserting under the supervision of a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)) after paragraph (3).
 (b)Pulmonary rehabilitation programsSection 1861(fff)(1) of the Social Security Act (42 U.S.C. 1395x(fff)(1)) is amended— (1)by striking physician-supervised; and
 (2)by inserting under the supervision of a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)) before the period at the end.
 (c)Effective dateThe amendments made by this section shall apply to items and services furnished on or after the date that is one year after the date of the enactment of this Act.
			
